            Case 2:20-cv-04113-JP Document 8 Filed 12/28/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

                                               )
STRIKE 3 HOLDINGS, LLC,                        )
                                               )
        Plaintiff,                             )   Civil Case No. 2:20-cv-04113-JP
                                               )
v.                                             )
                                               )
JOHN DOE subscriber assigned IP address        )
100.14.104.114,                                )
                                               )
        Defendant.                             )
                                               )

     ORDER ON PLAINTIFF’S APPLICATION FOR EXTENSION OF TIME WITHIN
                     WHICH TO EFFECTUATE SERVICE

        THIS CAUSE came before the Court upon Plaintiff’s Application for Extension of Time

Within Which to Effectuate Service on John Doe Defendant with a summons and Complaint (the

“Application”), and the Court being duly advised in the premises does hereby:

        ORDER AND ADJUDGE: Plaintiff’s Application is granted. Plaintiff shall have until

January 29, 2021 to effectuate service of a summons and Complaint on Defendant.

        SO ORDERED this _28th_ day of ___December_____, 2020.



                                            By:__/s/ John R. Padova____________
                                            UNITED STATES DISTRICT JUDGE
